Third District Court of Appeal
                               State of Florida

                        Opinion filed August 31, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-395
                     Lower Tribunal No. 21-12427 SP
                          ________________

                Robert Kaplan and Lesley Kaplan,
                                 Appellants,

                                     vs.

                       Contrera Roofing Corp.,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Natalie
Moore, Judge.

     Robert Kaplan and Lesley Kaplan, in proper persons.

      Law Offices of Sean Patrick Perez, P.A., and Sean Patrick Perez, for
appellee.


Before HENDON, GORDO and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979).




                                  2